Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 29, 2022

                                        No. 04-22-00441-CV

          IN THE INTEREST OF R.L.W., E.L.W., R.A.W. AND R.L.W., Children

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021PA01022
                      Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER
        The reporter’s record was due July 28, 2022, but was not filed. On July 29, 2022, the
court reporter filed a notification of late record, requesting an extension of fifteen days to file the
record.

        Accordingly, we GRANT the court reporter’s request for an extension of time and
ORDER the court reporter to file the reporter’s record in this court by August 12, 2022. The
court reporter is reminded that strict deadlines exist with regard to disposal of appeals dealing
with termination of parental rights. We further remind the court reporter that in appeals from
orders terminating the appellant’s parental rights, we may not grant extensions of time to file the
appellate record that exceed 30 days cumulatively. TEX. R. APP. P. 28.4(b).


       It is so ORDERED on this 29th day of July, 2022.

                                                                          PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court